Citation Nr: 1309887	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  05-00 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for syncope, fatigue, and abdominal cramps as secondary to hepatitis C.

3.  Entitlement to service connection for chest pains and pacemaker implant as secondary to hepatitis C.

4.  Entitlement to service connection for muscle and joint pain and muscle spasm as secondary to hepatitis C.

5.  Entitlement to service connection for bilateral Dupuytren's syndrome as secondary to hepatitis C.

6.  Entitlement to service connection for a nervous condition with symptoms of depression, anxiety, and memory loss as secondary to hepatitis C.

7.  Entitlement to service connection for neurological difficulties to include headaches and numbness as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by a special expedited processing unit known as the "Tiger Team" at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On the August 2007 VA Form 9, the Veteran indicated that he wanted to be afforded with a Board hearing to be held in Washington, DC in connection with the appeal.  In February 2013 correspondence, the Board notified the Veteran that he was scheduled to appear for such hearing on April 1, 2013 in Washington, DC.  

In a February 2013 letter received by the Board, the Veteran's attorney acknowledged having received notice of the scheduled Board hearing and advised that the Veteran would not be able to travel to Washington, D.C. for the scheduled hearing due to a back condition.  The attorney requested that the Veteran alternatively be scheduled for a videoconference hearing before the Board where the Veteran could be present for the hearing from the RO in New York, New York and the attorney could be present for the hearing from the RO in Lincoln, Nebraska.  

In consideration of the foregoing, a remand to satisfy the Veteran's hearing request is warranted.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2012).

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a videoconference Board hearing at the RO in New York, New York before a Veterans Law Judge, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


